Exhbiit 10.1

 
[ENGLISH TRANSLATION]
 
Transfer Agreement
 
 
Party A : Xiuwen Longchang Mineral Industry Co., Ltd.
 
Legal Representative: Tao Meng
 
Address: Yangming Avenue, Longchang Town,Xiuwen County, Guizhou Province
 
 


Party B:  Guizhou Yufeng Melt Co., Ltd
 
Legal Representative: Mingzhuo Tan
 
Address: Xinghong Village, Zhazuo Town, Xiuwen County.
 
(Referred as “both parties” or “parties”, collectively)
In accordance with PRC Law of Mineral Resources, Regulation of Exploration and
Mining Transfer, Temporary Rules of Mining Right Transfer Management, Measure of
Mineral Exploration Registration, Measure Mineral Exploration District
Registration, Temporary Measure of Guizhou Mining Right Transfer and related
laws and regulations, both parties has reach the following agreement for the
mining right transfer after negotiation:
 
1. The transfer of mining right
 
1. Party A intends to transfer mining right to Xiuwen County Longchang Town
Ganba 25th Grouop Bauxite Mine (hereinafter referred to as the "Ganba mine")  to
Party B, party B agrees to accept the transfer of the mining right to Ganba
mine.
2. Party B intends to transfer  mining right to Guizhou Yufeng Melt Co., Led.,
bauxite mining (hereinafter referred to as "Xiuwen Middle School mine")  to
Party A, party A agrees to accept the transfer of the mining right to the Xiuwen
Middle School mine.
 
2. The basic information of Ganba mine as follows, the following content such as
Ganba mine of the mining license to record, the record of the mining license
shall prevail
 
1. No. of Mining License:　C5200002010103120077204;
 
2. Operated by: Xiuwen Longchang Mineral Industry Co., Ltd. (Tao Meng)
 
3. The Name of Mine: Xiuwen County Longchang Town Ganba 25th Group Bauxite Mine
 
4. Location: 106°32′57″—106°34′00″east, 26°47′31″—26°49′00″north,210° southwest
to Xiuwen County, Guizhou Province, approximately 5km away, governed by Ganba
Village, Xiuwen County
 
 
 

--------------------------------------------------------------------------------

 
 
3. Transfer price and payment arrangement of Ganba Mine
 
1. The parties agree that the transfer price for the mining right of Ganba mine
amounted to RMB five hundred and twenty million. (lowercase: ￥520,000,000.00 ).
2. Party B shall pay to party A for the mining right of Ganba mine according to
the following schedule installment.
 
 (1) The first installment: RMB eighty million (lowercase: ￥80,000,000.00)
before Sep 5, 2012.
 
 (2) The second installment: RMB one hundred and twenty million (lowercase:
￥120,000,000.00) before Sep 30, 2012.
 
 (3) The third installment: RMB sixty million (lowercase: ￥60,000,000.00) before
Oct 31, 2012.
 
 (4) The fourth installment: RMB forty million (lowercase: ￥40,000,000.00)
before Nov 10, 2012.
 
 (5) The fifth installment: RMB one hundred million (lowercase:￥100,000,000.00)
before Dec 10, 2012.
 
 (6) The sixth installment: the remaining amount will be paid within three days
after Party B receiving the notice from Office of National Land Resources of
Guizhou Province and the Mining License of Ganba mine of  which the operating
person of registration is changed to Party B.
 
4. The mining right of Xiuwen Middle School mine transfer price and payment
arrangement.
 
1. The parties agree that the transfer price for the mining right of Xiuwen
Middle School mine amounted to RMB eighteen million (lowercase: RMB
18,000,000.00).
2. Party A shall pay party B for the mining right of Xiuwen Middle School mine
area according to the following clause.
 
 
 

--------------------------------------------------------------------------------

 
 
Whereas, Party B shall pay Party A the transfer price of the mining right of
Ganba mine (RMB five hundred and twenty million in total) and Party A shall pay
to Party B the transfer price of mining right of Xiuwen middle school mine (RMB
eighteen million in total), the parties agree that Party A, according to
the  Clause 2 of Paragraph 3, offsets its transfer payment to Party B for Xiuwen
Middle School mine by the credit of Party B’s transfer payment to Party A,
following the above mentioned schedule.
 
5. Procedures for the transfer of mining right of Ganba mine and Xiuwen Middle
School mine.
 
1. From the signing date of the agreement, Party A is entitled to submit to the
department in charge of all the application materials for mining right transfer
of Ganba mine, Party B is entitled to submit to the department in charge of all
the application materials for mining right transfer of Xiuwen middle school mine
and is entitled to according to the requirement of the application documents for
correcting.
 
2. The parties shall cooperate with each other, until finishing all the
formalities for the mining right transfer of Ganba mine and Xiuwen Middle School
mine.
 
6. The Deliveries of Ganba mine and Xiuwen Middle School mine.
 
1. Both parties shall make preparation for the deliveries of Ganba mine and
Xiuwen Middle School mine once this agreement becomes effective.
 
2. Once Party B receives the mining license whose operating person is registered
as Party B, both parties shall start to handle the procedures of the deliveries
of Ganba mine and Xiuwen Middle School mine formally and transfer all the
technical documents and licenses of their mines to each other within 3 days.
 
7. Breach of Duty
1. Party A shall not discuss with any third party about the issues of the
delivery of mining right of Ganba mine and Party B shall not refuse to accept
the Party A’s mining right, or it is considered as grave breach of contract. The
observant party has the right to dissolve this agreement and ask for a penalty
of RMB 100,000,000 paid by the delinquent party. If the penalty is not enough to
cover the loss of the observant party, the delinquent party still bears the
responsibility of penalty so that it can compensate for other loss of the
observant party.
 
2. Neither party shall dissolve this agreement except under the agreement of
Clause1 Item 8, or it will be considered as breach of contract and the
delinquent party assumes the responsibility for breach of contract according to
the Clause1 Item 8 of this agreement.
 
3. If Party A delays the transfer of the materials of mining right of Ganba mine
or the performance of its duty to apply the review of the delivery of mining
right of Ganba mine, Party A shall pay RMB1,200, 000 to Party B as penalty for
every day’s delay. If Party B delays the payment of mining right of Ganba mine,
Party B shall pay 0.1% of the amount payable to Party A as penalty for every
day’s delay.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Supplemental Agreement
 
Any pending issue can be confirmed by a supplementary agreement agreed by both
parties. If it has conflict against the original agreement, the supplementary
agreement prevails. The supplementary agreement has a same legal effect as this
agreement.
 
9. If dispute occurs during the execution, both parties shall negotiate to
resolute. If fails, either party can sue to the people's court having
jurisdiction.
 
10. This agreement becomes effective once being signed and sealed.
 
11. This agreement has four duplicates and each party has one of them while the
remaining two is held by Party A for necessary procedures.
 
12. This agreement is signed at Guiyang City, Guizhou Province on August 28,
2012.
 


 
Party A (seal):  

Legal Representative:


Company (Personal) Address: Yangming Road Longchang Town, Xiuwen County


OrganizationCodeCertificate: 79528270-9


Contact Number: 0851-5815939
 
Mail Address：Yangming Road Longchang Town, Xiuwen County
 


 
Party B (seal):  
 
Legal Representative:
 
Company (Personal) Address: Xinghong Village, Zhazuo Town, Xiuwen County
 
Organization Code Certificate：77057756-X
 
Contact Number: 0750-3167388
 
Mail Address：Yangming Avenue, Longchang Town, Xiuwen County